
	
		I
		111th CONGRESS
		1st Session
		H. R. 437
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Radanovich
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the Bureau of Reclamation to enter into a cooperative agreement with
		  the Madera Irrigation District for purposes of supporting the Madera Water
		  Supply Enhancement Project.
	
	
		1.Short titleThis Act may be cited as the
			 Madera Water Supply Enhancement
			 Act.
		2.DefinitionsFor the purposes of this Act:
			(1)DistrictThe
			 term District means the Madera Irrigation District, Madera,
			 California.
			(2)ProjectThe
			 term Project means the Madera Water Supply Enhancement Project, a
			 groundwater bank on the 13,646-acre Madera Ranch in Madera, California, owned,
			 operated, maintained, and managed by the District that will plan, design, and
			 construct recharge, recovery, and delivery systems able to store up to 250,000
			 acre-feet of water and recover up to 55,000 acre-feet of water per year, as
			 substantially described in the California Environmental Quality Act, Final
			 Environmental Impact Report for the Madera Irrigation District Water Supply
			 Enhancement Project, September 2005.
			(3)SecretaryThe
			 term Secretary means the Secretary of the United States Department
			 of the Interior.
			(4)Total
			 costThe term total costmeans all reasonable costs,
			 such as the planning, design, permitting, and construction of the Project and
			 the acquisition costs of lands used or acquired by the District for the
			 Project.
			3.Project
			 feasibility
			(a)Project
			 feasiblePursuant to the Reclamation Act of 1902 (32 Stat. 388)
			 and Acts amendatory thereof and supplemental thereto, the Project is feasible
			 and no further studies or actions regarding feasibility are necessary.
			(b)Applicability of
			 other lawsThe Secretary
			 shall implement the authority provided in this Act in accordance with all
			 applicable Federal laws, including the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (7 U.S.C.
			 136; 16 U.S.C. 460 et seq.).
			4.Cooperative
			 agreementAll final planning
			 and design and the construction of the Project authorized by this Act shall be
			 undertaken in accordance with a cooperative agreement between the Secretary and
			 the District for the Project. Such cooperative agreement shall set forth in a
			 manner acceptable to the Secretary and the District the responsibilities of the
			 District for participating, which shall include—
			(1)engineering and
			 design;
			(2)construction;
			 and
			(3)the administration
			 of contracts pertaining to any of the foregoing.
			5.Authorization for
			 the madera water supply and enhancement project
			(a)Authorization of
			 ConstructionThe Secretary, acting pursuant to the Federal
			 reclamation laws (Act of June 17, 1902; 32 Stat. 388), and Acts amendatory
			 thereof or supplementary thereto, is authorized to enter into a cooperative
			 agreement through the Bureau of Reclamation with the District for the support
			 of the final design and construction of the Project.
			(b)Total
			 costThe total cost of the
			 Project for the purposes of determining the Federal cost share shall not exceed
			 $90,000,000.
			(c)Cost
			 ShareThe Federal share of the capital costs of the Project shall
			 not exceed 25 percent of the total cost. Capital, planning, design, permitting,
			 construction, and land acquisition costs incurred by the District prior to the
			 date of the enactment of this Act shall be considered a portion of the
			 non-Federal cost share.
			(d)Credit for
			 Non-Federal WorkThe District shall receive credit toward the
			 non-Federal share of the cost of the Project for—
				(1)in-kind services that the Secretary
			 determines would contribute substantially toward the completion of the
			 project;
				(2)reasonable costs
			 incurred by the District as a result of participation in the planning, design,
			 permitting, and construction of the Project; and
				(3)the acquisition
			 costs of lands used or acquired by the District for the Project.
				(e)LimitationThe
			 Secretary shall not provide funds for the operation or maintenance of the
			 Project authorized by this section. The operation, ownership, and maintenance
			 of the Project shall be the sole responsibility of the District.
			(f)Plans and
			 Analyses Consistent With Federal LawBefore obligating funds for
			 design or construction under this section, the Secretary shall work
			 cooperatively with the District to use, to the extent possible, plans, designs,
			 and engineering and environmental analyses that have already been prepared by
			 the District for the Project. The Secretary shall ensure that such information
			 as is used is consistent with applicable Federal laws and regulations.
			(g)Title;
			 Responsibility; LiabilityNothing in this section or the
			 assistance provided under this section shall be construed to transfer title,
			 responsibility, or liability related to the Project to the United
			 States.
			(h)Authorization of
			 AppropriationThere is authorized to be appropriated to the
			 Secretary to carry out this Act $22,500,000 or 25 percent of the total cost of
			 the Project, whichever is less.
			6.SunsetThe authority of the Secretary to carry out
			 any provisions of this Act shall terminate 10 years after the date of the
			 enactment of this Act.
		
